DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13 of U.S. Patent 8,812,320. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: receiving a command input by a particular user;
in response to receiving the command, generating a verification phrase for the particular
user, the verification phrase comprising at least one subword obtained from stored enrollment audio data representing the particular user speaking the subword;
providing, as output from a user interface, a message informing the particular user to
speak the verification phrase to verify the identity of the particular user; receiving verification audio data representing an unverified user speaking the verification
phrase; determining whether the unverified user speaking the verification phrase comprises the particular user based on the stored enrollment audio data and the verification audio data, and in response to determining that the unverified user speaking the verification phrase comprises the particular user, verifying an identity of the unverified user as the particular user.
Claim 1 is similar to claim 5 of U.S. Patent No. 8,812,320.
Claim 11 is similar to claim 13 of U.S. Patent No. 8,812,320.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent 9,424,846. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: receiving a command input by a particular user;
in response to receiving the command, generating a verification phrase for the particular
user, the verification phrase comprising at least one subword obtained from stored enrollment audio data representing the particular user speaking the subword;
providing, as output from a user interface, a message informing the particular user to
speak the verification phrase to verify the identity of the particular user; receiving verification audio data representing an unverified user speaking the verification
phrase; determining whether the unverified user speaking the verification phrase comprises the particular user based on the stored enrollment audio data and the verification audio data, and in response to determining that the unverified user speaking the verification phrase comprises the particular user, verifying an identity of the unverified user as the particular user.
Claim 1 is similar to claim 1 of U.S. Patent No. 9,424,846.
Claim 11 is similar to claim 10 of U.S. Patent No. 9,424,846.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 14 of U.S. Patent 9,741,348. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: receiving a command input by a particular user;
in response to receiving the command, generating a verification phrase for the particular
user, the verification phrase comprising at least one subword obtained from stored enrollment audio data representing the particular user speaking the subword;
providing, as output from a user interface, a message informing the particular user to
speak the verification phrase to verify the identity of the particular user; receiving verification audio data representing an unverified user speaking the verification
phrase; determining whether the unverified user speaking the verification phrase comprises the particular user based on the stored enrollment audio data and the verification audio data, and in response to determining that the unverified user speaking the verification phrase comprises the particular user, verifying an identity of the unverified user as the particular user.
Claim 1 is similar to claim 6 of U.S. Patent No. 9,741,348.
Claim 11 is similar to claim 14 of U.S. Patent No. 9,741,348.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent 10,037,760. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: receiving a command input by a particular user;
in response to receiving the command, generating a verification phrase for the particular
user, the verification phrase comprising at least one subword obtained from stored enrollment audio data representing the particular user speaking the subword;
providing, as output from a user interface, a message informing the particular user to
speak the verification phrase to verify the identity of the particular user; receiving verification audio data representing an unverified user speaking the verification
phrase; determining whether the unverified user speaking the verification phrase comprises the particular user based on the stored enrollment audio data and the verification audio data, and in response to determining that the unverified user speaking the verification phrase comprises the particular user, verifying an identity of the unverified user as the particular user.
Claim 1 is similar to claim 1 of U.S. Patent No. 10,037,760.
Claim 11 is similar to claim 7 of U.S. Patent No. 10,037,760.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13 of U.S. Patent 10,504,524. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: receiving a command input by a particular user; in response to receiving the command, generating a verification phrase for the particular user, the verification phrase comprising at least one subword obtained from stored enrollment audio data representing the particular user speaking the subword; providing, as output from a user interface, a message informing the particular user to speak the verification phrase to verify the identity of the particular user; receiving verification audio data representing an unverified user speaking the verification
phrase; determining whether the unverified user speaking the verification phrase comprises the particular user based on the stored enrollment audio data and the verification audio data, and in response to determining that the unverified user speaking the verification phrase comprises the particular user, verifying an identity of the unverified user as the particular user.
Claim 1 is similar to claim 5 of U.S. Patent No. 10,504,524.
Claim 11 is similar to claim 13 of U.S. Patent No. 10,504,524.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,056,120. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: receiving a command input by a particular user; in response to receiving the command, generating a verification phrase for the particular user, the verification phrase comprising at least one subword obtained from stored enrollment audio data representing the particular user speaking the subword; providing, as output from a user interface, a message informing the particular user to speak the verification phrase to verify the identity of the particular user; receiving verification audio data representing an unverified user speaking the verification
phrase; determining whether the unverified user speaking the verification phrase comprises the particular user based on the stored enrollment audio data and the verification audio data, and in response to determining that the unverified user speaking the verification phrase comprises the particular user, verifying an identity of the unverified user as the particular user.
Claim 1 is similar to claim 1 of U.S. Patent No. 11,056,120. 
Claims 2 and 3 are similar to claim 1 of U.S. Patent No. 11,056,120. The request to receive the data verifying the user is a message that can be output on a display or by synthesized speech for a user to respond to. 
 Claim 4 is similar to claim 1 of U.S. Patent No. 11,056,120. After a user is verified, inherently, a new page comes up which can include a welcome interface to let the user know what other options are available to them. 
Claim 5 is similar to claim 2 of U.S. Patent No. 11,056,120. 
Claim 6 is similar to claim 3 of U.S. Patent No. 11,056,120.
Claim 7 is similar to claim 4 of U.S. Patent No. 11,056,120. 
Claim 8 is similar to claim 6 of U.S. Patent No. 11,056,120.
Claim 9 is similar to claim 10 of U.S. Patent No. 11,056,120.
Claim 11 is similar to claim 13 of U.S. Patent No. 8,812,320.
Claims 12 and 13 are similar to claim 11 of U.S. Patent No. 11,056,120. After a user is verified, inherently, a new page comes up which can include a welcome interface to let the user know what other options are available to them. 
Claim 14 is similar to claim 11 of U.S. Patent No. 11,056,120. After a user is verified, inherently, a new page comes up which can include a welcome interface to let the user know what other options are available to them. 
Claim 15 is similar to claim 12 of U.S. Patent No. 11,056,120. 
Claim 16 is similar to claim 13 of U.S. Patent No. 11,056,120.
Claim 17 is similar to claim 14 of U.S. Patent No. 11,056,120. 
Claim 18 is similar to claim 16 of U.S. Patent No. 11,056,120.
Claim 19 is similar to claim 20 of U.S. Patent No. 11,056,120.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claims 10  and  20, it is unclear where in the Specification “matching of enrollment data associated with another user” is discussed and how it is performed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skerpac (8,812,319) show a system and method for dynamic pass phrase security  which includes verification of identity using voice biometrics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        August 22, 2022